Citation Nr: 1438063	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2011.

2. Entitlement to an increased initial disability rating for tension headaches (claimed as migraine headaches), currently evaluated as noncompensably disabling prior to May 14, 2010.

3.  Entitlement to an increased initial disability rating for tension headaches (claimed as migraine headaches) in excess of 50 percent disabling from May 14, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for rhinitis (claimed as sinusitis and nasal polyps). 

5.  Entitlement to a total disability evaluation due to individual unemployability resulting from service connected disability prior to November 16, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's June 2006 claim for entitlement to service connection for PTSD, and assigned a 30 percent rating; rhinitis (claimed as sinusitis and nasal polyps), and assigned a 10 percent rating; and tension headaches (claimed as migraine headaches), and assigned a noncompensable rating.  The disability ratings were assigned effective September 14, 2006.  In October 2006, the Veteran filed a notice of disagreement with regard to the disability rating assigned to PTSD.  In a May 2007 rating decision, the RO assigned an earlier effective date of August 26, 2006, to his service-connected disabilities.  In September 2007, the Veteran filed a notice of disagreement with regard to the disability ratings assigned to rhinitis and tension headaches.  In a January 2008 Decision Review Officer (DRO) decision, a 50 percent disability rating was assigned for PTSD, effective August 26, 2006.  A statement of the case was issued in January 2008 with regard to all three issues and a substantive appeal was received in April 2008.  These issues were remanded for further development in August 2011, specifically, for further examinations.  Based on those examinations, the Veteran was granted a 100 percent evaluation for his PTSD, effective November 16, 2011, and a 50 percent evaluation for his migraines effective May 14, 2010.  The Veteran was also granted special monthly compensation at the housebound rate, based on the level of evaluation for all of her service connected disabilities.  Thus, the remaining issues in appellate status are as noted above.

The issues of entitlement to an initial disability rating in excess of 10 percent for rhinitis, and entitlement to a compensable rating for headaches prior to May 14, 2010, and entitlement to TDIU prior to November 16, 2011, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from November 16, 2011, the Veteran's PTSD symptomatology has included nightmares, anxiety, and sleep disturbances; the totality of the Veteran's symptomatology due to PTSD results in no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period from May 14, 2010, the Veteran has been in receipt of the schedular maximum disability rating for headaches.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for the Veteran's PTSD, prior to November 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 50 percent for headache for the period from May 14, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8011.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim in August 2011 for further development, specifically for multiple VA examinations.  The Veteran had VA examinations September and November 2011, and the claims decided herein were readjudicated in a September 2012 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in July 2006, September 2007, February 2008, August 2011 and a Remand dated August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded VA examinations in 2006 and 2011, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case for the Veteran's PTSD, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").
	
Rating for PTSD prior to November 16, 2011 .

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) . When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service- connected.  See 38 C.F.R. § 4.127.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.   A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130.  Under rating criteria for rating PTSD, a 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of 50 percent, for the Veteran's PTSD, prior to November 16, 2011, have not been met.  In this regard, as noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The evidence simply does not show that to be the case.

Reviewing the evidence of record from this period shows that the Veteran received regular therapy sessions for her PTSD, in large part to deal with stress.  Several representative samples of therapy sessions have been listed below, which are typical of findings throughout this period.  There is no evidence of more severe symptomatology during this period.

At a VA examination for PTSD in August 2006, the Veteran related stressful situations she had been exposed to in service.  She indicated that her PTSD symptomatology had started shortly after she left service.  On examination, speech was within normal limits, but eye contact was only moderate.  Behavior was not bizarre, but was frequently tearful.  She was alert, lucid, and generally relevant to the topic being discussed.  She reported trouble sleeping, and occasional nightmares. She has trouble with impulse control, and being irritable and short tempered.  Cognitive function testing reflected significant difficulties with concentration skills.  Her immediate, recent, and remote memory skills were intact.  There was no evidence of visual or auditory hallucinations, and no homicidal or suicidal ideation.  She reported significant problems with anxiety and anger, and possibly one panic attack.  The Veteran was diagnosed with chronic mild PTSD, as well as an adjustment disorder, with a GAF due to PTSD of 60.

An October 2006 outpatient treatment record noted that the Veteran made efforts to avoid thoughts, feelings, and conversations relating to her in service trauma.  She reported problems with falling asleep, irritability, difficulty concentrating, and exaggerated startle response.  On examination, there was no evidence of agitation.  Speech was clear, relevant, and moderately paced.  There was an absence of flight of ideas, loose association, or circumstantiality.  She was oriented.  Her insight and judgment were good.  She had no active suicidal or homicidal ideations, and no overt perceptual distortions.  Her memory was intact.  Her mood was mildly anxious and her affect was congruent.  She was assessed with a GAF of 55.

A January 2007 outpatient treatment record found the Veteran to have appropriate behavior and appearance, with logical, clear, and relevant speech.  There was no suicidal or homicidal ideation, and no active perceptual distortions.  Her mood was euthymic and mildly anxious.  Her affect was congruent to orientation and she was oriented.  Attention, concentration, and memory function were intact.  Insight/judgment were grossly intact.  The Veteran was assessed with a GAF of 65.

An April 2009 outpatient treatment record found the Veteran's behavior and appearance to be normal.  There were no abnormal movements, and no evidence of psychomotor retardation or hyperactivity.  Her speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  She was able to think abstractly.  Her mood was mildly anxious.  She was oriented to person, place, situation, and time.  Attention, concentration, and memory function were intact.  Insight and judgment were grossly intact.  The Veteran was noted to have a GAF of 60.

A January 2008 outpatient treatment record found the Veteran's behavior and appearance to be normal.  There were no abnormal movements, and no evidence of psychomotor retardation or hyperactivity.  Her speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  She was able to think abstractly.  Her mood was mildly anxious and depressed.  Her affect was labile.  She was oriented to person, place, situation, and time.  Attention, concentration, and memory function were intact.  Insight and judgment were grossly intact.  The Veteran was noted to have a GAF of 55.

A December 2009 outpatient treatment record found the Veteran's behavior and appearance to be normal.  There were no abnormal movements, and no evidence of psychomotor retardation or hyperactivity.  Her speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  She was able to think abstractly.  Her mood was mildly anxious, frustrated, and depressed.  She was oriented to person, place, situation, and time.  Attention, concentration, and memory function were intact.  Insight and judgment were grossly intact.  The Veteran was noted to have a GAF of 55.

An August 2010 outpatient treatment record noted the Veteran to have normal appearance and appropriate behavior.  Her speech was logical, clear, and relevant.  There was no evidence of suicidal or homicidal ideation.  She was able to think abstractly.  Her mood was mildly anxious.  She was oriented to person, place time and situation.  Attention, concentration, and memory function were intake.  Insight and judgment were grossly intact.  She was noted to have a GAF of 60.

A November 2010 VA general medical examination did not address the Veteran's PTSD symptomatology.

Reviewing this evidence, while it clearly shows that the Veteran has sleep disturbances, nightmares, and anxiety due to PTSD during this period, there is no evidence of suicidal/homicidal ideation, neglect of personal appearance or hygiene, obsessional rituals, or problems with illogical speech.  The Veteran reported having one panic attack during this period, but there is no evidence of near continuous panic.  The Veteran, at all times during the course of this appeal, has been found to have no problems with memory, judgment, or abstract thinking, though occasionally she has been found to have trouble with concentration.  Further, her GAF has never been assessed at less than 55 during this period, which represents only moderate symptoms.  Considering all evidence of record during this time period, the Board finds the Veteran's symptomatology to be most consistent with a finding of occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating, the rating the Veteran is currently in receipt of.

As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for the Veteran's service connected PTSD prior to November 19, 2011.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

      Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for PTSD.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1),  is not warranted, for the period prior to November 16, 2011.

Rating for Headaches from May 14, 2010

From May 14, 2010, the Veteran's headaches are evaluated as 50 percent disabling under Diagnostic Code 8100, which contemplates migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.

For the period from May 14, 2010, the Veteran has been in receipt of the maximum schedular rating possible for headaches, under Diagnostic Code 8100.  
Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's headaches and the rating criteria adequate represents the severity of her symptoms pertaining to headaches.  Diagnostic Code 8100 specifically contemplated headaches that are very frequent completely prostrating with prolonged attacks productive of severe economic inadaptability.   The findings of the September 2011 examination essentially mirror the severity of disability contemplated by the criteria for a 50 percent rating.  That is the Veteran was noted to have weekly headaches with most attacks described as totally prostrating.  The Veteran was also taking 1000 MG of Ibuprofen twice a day. 

      
Extraschedular Consideration

With respect to the first prong of Thun, as shown above, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's headaches.  A comparison between the level of severity and symptomatology of the headaches with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1), is not warranted, for the period after May 14, 2010.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2011, is denied.

Entitlement to an increased initial disability rating for tension headaches (claimed as migraine headaches), currently evaluated as 50 percent disabling from May 14, 2010, is denied.


REMAND

TDIU due to Headaches

The Board observes that the September 2011 VA examiner noted that the Veteran was unemployed due to headaches as well as vision problems and "other health related issues."  The Veteran is in receipt of a 100 percent schedular rating for PTSD, along with special monthly compensation as a result of being housebound effective from November 16, 2011.  

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The Court of Appeals for Veterans Claims has held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2012).  

In light of the holding in Rice, the Board concludes that the issue of TDIU as part of her pending claim for a higher rating for headaches has been raised.  As the Veteran has a 100 percent schedular rating with special monthly compensation at the housebound rate after November 2011, the Board concludes that the issue of entitlement to TDIU based on headaches after November 16, 2011 is moot under Bradley.

As the evidence suggests that the Veteran have been unemployable due to her headaches, additional development is warranted to ascertain whether the Veteran was unemployable due to headaches prior to November 16, 2011.  On remand, a medical opinion should be obtained to determine whether the severity of the Veteran's headache prior to November 16, 2011 rendered her unable to obtain or maintain gainful employment.  

As the schedular evaluation for the Veteran's headaches does not met the threshold requirements for a schedular TDIU under 38 C.F.R. § 4.16(a), the RO should consider whether extraschedular referral to the Director of Compensation and Pension Services is warranted.


Increase Rating for Rhinitis

As to the Veteran's claim of entitlement to an increased initial evaluation for rhinitis the Board notes that this claim was remanded in August 2011 for further development, including a VA examination, which was conducted in September 2011, and A Supplemental Statement of the Case was issued in September 2012.  However, the Veteran's virtual claims file shows that a further examination for this issue was conducted in July 2014, without a further Supplemental Statement of the Case being issued or a waiver of RO consideration.  On remand, a Supplemental Statement of the Case addressing this issue should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the Central Alabama VAMC from April 2014, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder. 

2. After completion of the above, and any further development deemed warranted by the RO, the AOJ should readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for rhinitis (claimed as sinusitis and nasal polyps). 

3. Forward the Veteran's claims folder and a copy of this remand to an appropriate VA health care provider for an opinion as to whether the Veteran's service-connected headaches alone rendered her unemployable prior to November 16, 2011.  

After reviewing the Veteran's claims folder, the examiner should provide an opinion as to whether the Veteran's was unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of her service-connected headache disability prior to November 16, 2011.  

If the examiner finds that the Veteran was unemployable but not solely due to her service-connected headache disability prior to November 16, 2011, the examiner should indicate whether her unemployablilty was due solely to a combination of her service connected disabilities (PTSD, headaches, vertigo/Eustachian tube dysfunction, tinnitus, rhinitis, and/or right knee strain).  

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.

 If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)
4. Review the evidence and determine whether referral of the issue of entitlement to a TDIU prior to November 16, 2011 to the Director of the Compensation Service for extraschedular consideration of a is warranted.

5. If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


